DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/20/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al US 10,636,715.

Pertaining to claim 1, Lin teaches a semiconductor package, comprising:
an interposer 110 having a first surface, a second surface opposite to the first surface and sidewalls connecting the first and second surfaces;
at least one semiconductor die 140, disposed on the first surface of interposer and electrically connected 130 with the interposer;
150, disposed over the interposer and laterally encapsulating the at least one semiconductor die, wherein the molding compound laterally wraps around the interposer and the molding compound at least physically contacts a portion of the sidewalls of the interposer; and
connectors 120, disposed on the second surface of the interposer, and electrically connected with the at least one semiconductor die through the interposer. See Figure 4

Pertaining to claim 2, Lin teaches the semiconductor package of claim 1, wherein the molding compound 150 covers the whole sidewalls of the interposer. See Figure 4

Pertaining to claim 10, Lin teaches the semiconductor package of claim 1, further comprising an underfill filled between the at least one semiconductor die and the first surface of the interposer. See Figure 4

Pertaining to claim 11, Lin teaches a semiconductor package, comprising:
an interposer 110 having a first surface, a second surface opposite to the first surface and sidewalls connecting the first and second surfaces;
semiconductor dies 140, disposed on the first surface of interposer and electrically connected 130 with the interposer;
a molding compound 150, disposed over the interposer and laterally encapsulating the semiconductor dies, wherein the molding compound laterally wraps around the interposer and a portion of the molding compound physically contacts the sidewalls of the interposer;
a circuit substrate 200, disposed below the interposer and electrically connected with the at least one die; and
connectors 120, disposed between the second surface of the interposer and the circuit substrate. See Figure 4


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 2 and 11 above, and further in view of Yang et al US 8518752.

Pertaining to claims 3 and 12, Lin teaches the semiconductor package of claims 2 and 11, but does not teach wherein the molding compound is levelled with and coplanar with the second surface of the interposer.  Yang teaches this exact orientation.  Yang teaches a interposer 206 with an encapsulant 108 that is levelled and coplanar with the interposer 206 see Figure 8.  The encapsulant extending along the sidewalls of the interposer.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Yang into the device of Lin by substituting the arrangement of the interposer taught by Yang including wherein the molding material is coplanar with the second surface, with that of Lin’s interposer.  The ordinary artisan would have been motivated to modify Lin in the manner set forth above for at least the purpose of reducing the size/thickness of the overall package.

Allowable Subject Matter
Claims 4-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        9/17/21